Exhibit 10.1
EMPLOYMENT CONTRACT AMENDMENT
     THIS EMPLOYMENT CONTRACT AMENDMENT (“Amendment”), dated as of the date
signed below (the “Effective Date”) is made by and between WRIGHT MEDICAL
TECHNOLOGY, INC., a corporation organized and existing under the laws of the
State of Delaware with its principal place of business at 5677 Airline Road,
Arlington, Tennessee 38002 (the “Company”), and GARY D. HENLEY (the
“Executive”).
     WHEREAS, the Company believes it is in the best interest of shareholders,
employees and customers to retain the services of the Executive for an
additional approximate three (3) month period of time, and
WHEREAS, the Executive and Company desire to amend the Employment Agreement
dated April 2, 2009 to extend its term by approximately three (3) months,
NOW THEREFORE, based on the foregoing, the following amendment to the
Executive’s Employment Agreement dated April 2, 2009 is made:
Section 8.1 shall be amended to specify the Termination Date of the Employment
Agreement will be June 30, 2012. All other provisions of the Employment
Agreement will remain unchanged and in force for this extended period of time.
IN WITNESS WHEREOF, the parties executed this Extension as of the date below:
AGREED AND ACCEPTED

                      WRIGHT MEDICAL TECHNOLOGY, INC.       EXECUTIVE    
 
                    By:   /s/: Thomas L. McAllister       /s/: Gary D. Henley  
                   
 
  Title:   Assistant Secretary       Gary D. Henley    
 
  Date:   2 August 2010            

